          Case 1:20-cv-01468-CJN Document 82 Filed 07/17/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

COMMONWEALTH OF PENNSYLVANIA               )
et al.,                                    )              Civil Action No. 1:20-cv-01468-CJN
                                           )
       Plaintiffs,                         )
                                           )
v.                                         )
                                           )
ELISABETH D. DEVOS, in her official        )
capacity as Secretary of Education et al., )
                                           )
       Defendants.                         )
__________________________________________)


                                  NOTICE OF APPEARANCE

       The Clerk of the Court will please enter the appearance of Jennifer B. Dickey, Deputy

Associate Attorney General, on behalf of Defendants Elisabeth DeVos, the United States

Department of Education, and the United States of America. Jennifer B. Dickey is admitted or

otherwise authorized to practice in this court.



Dated: July 17, 2020                          Respectfully submitted,

                                              ETHAN P. DAVIS
                                              Acting Assistant Attorney General

                                              CARLOTTA P. WELLS
                                              Assistant Branch Director

                                                /s/ Jennifer B. Dickey
                                              JENNIFER B. DICKEY (D.C. Bar No. 1017247)
                                              Deputy Associate Attorney General
                                              U.S. Department of Justice
                                              950 Pennsylvania Avenue NW
                                              Washington, D.C. 20530
                                              Telephone: (202) 514-0124
                                              Facsimile: (202) 514-0238
                                              E-mail: Jennifer.B.Dickey@usdoj.gov

                                                  1
